Citation Nr: 1040917	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.	Entitlement to a total disability evaluated based upon 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

According to VA General Counsel, the question of entitlement to 
TDIU may be considered as a component of an appealed increased 
rating claim if the TDIU claim is based solely upon the 
disability or disabilities that are the subject of the increased 
rating claim.  See VAOPGCPREC 6-96.  VA General Counsel opinions 
are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2010).  Because the Board is basing its 
determination for TDIU solely on the Veteran's service-connected 
PTSD, the Board concludes that it has jurisdiction over the issue 
of the Veteran's entitlement to TDIU.  Accordingly, that issue 
has been added to the present appeal, as listed above.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, 
formal claim is not required in cases where an informal claim for 
TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 
(July 6, 2001) (further expansion on the concept of when an 
informal claim for TDIU has been submitted).  Additionally, the 
Board notes that there is no prejudice to the Veteran in this 
case because the Board is granting entitlement to TDIU benefits.


FINDINGS OF FACT

1.	The Veteran's PTSD is manifested by no more than occupational 
and social impairment with deficiencies in most areas due to 
such symptoms as depression, chronic sleep impairment with 
nightmares, unprovoked irritability, social isolation, poor 
short-term and immediate memory, intermittent inability to 
perform activities of daily living and an inability to 
establish and maintain effective work and social relationships 
with a Global Assessment of Functioning (GAF) score of 40.

2.	The competent evidence of record indicates the Veteran's PTSD 
renders him unable to secure or follow substantially gainful 
employment.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation of 70 percent, but not greater, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2010).

2.	The criteria for a total disability rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the Board is granting entitlement to TDIU, the entire 
benefit sought on appeal, in essence, has been granted.  Thus, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I.	Increased Evaluation

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's PTSD is currently evaluated as 50 percent pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Under this 
diagnostic code, a 50 percent evaluation is warranted when there 
is occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 70 percent evaluation, but no 
more, for PTSD.  In this regard, VA treatment records and 
September 2007 and August 2009 VA examination reports indicate 
that the Veteran's PTSD is characterized by depression, chronic 
sleep impairment with nightmares, unprovoked irritability, social 
isolation, poor short-term and immediate memory, intermittent 
inability to perform activities of daily living and an inability 
to establish and maintain effective work and social 
relationships.

As will be discussed below, such symptoms indicate occupational 
and social impairment which is suggestive of a 70 percent 
disability evaluation.  However, such evidence does not 
demonstrate symptomatology severe enough to merit a 100 percent 
evaluation.

For example, while the evidence clearly demonstrates that the 
veteran experiences unprovoked outbursts of anger and fleeting 
suicidal thoughts, it does not indicate that the Veteran is in 
persistent danger of hurting himself or others.  In this regard, 
the Board observes that both the September 2007 and August 2009 
VA examination reports explicitly note the Veteran's impulse 
control is good, with no episodes of violence or homicidal 
thoughts.

Furthermore, a 100 percent evaluation is not warranted as there 
is no evidence of any gross impairment in thought process, 
grossly inappropriate behavior, a disorientation to time or 
place, or a memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Although both the September 2007 and August 2009 VA 
examination reports note the veteran's PTSD causes recent and 
immediate memory loss, such memory loss is described as mildly 
impaired.  In addition, both the September 2007 and August 2009 
VA examination reports note the Veteran's speech to be 
spontaneous and unremarkable.

Finally, there is no evidence of hallucinations or delusions, 
impairment of thought processes or inability to maintain minimal 
personal hygiene, symptoms contemplated by a 100 percent 
evaluation.  See, e.g., September 2007 and August 2009 VA 
examination reports.  In this regard, both the September 2007 and 
August 2009 VA examination reports note the Veteran's thought 
process as unremarkable and a clean and casually dressed 
appearance.

Also of record are the veteran's Global Assessment Functioning 
(GAF) scores.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) contemplates that the GAF 
scale will be used to gauge a person's level of functioning at 
the time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the need 
for treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not to 
be viewed outside the context of the entire record.  Therefore, 
they will not be relied upon as the sole basis for an increased 
disability rating.

The Veteran's GAF scores have remained consistent through the 
appeal period.  In this regard, both the September 2007 and 
August 2009 VA examination reports note the veteran's GAF score 
as 45, whereas a June 2007 VA Mental Health Note notes a GAF 
score of 45.  A GAF score of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social 
occupations, or school functioning (e.g., no friends, unable to 
keep a job).  A GAF score of 31 to 40 is indicative of some 
impairment in reality testing or communication or major 
impairment in several areas such as school, or work, family 
relations, judgment, thinking or mood.  Therefore, Board observes 
that a GAF score of 40-45 is consistent with a 70 percent 
evaluation and the symptomatology contemplated by such 
evaluation.

The Board acknowledges that the Veteran does not meet all of the 
criteria for a 70 percent disability evaluation.  For example, 
there is no evidence of obsessional rituals or near- continuous 
panic or depression.  However, there is evidence that he has some 
level of depression, unprovoked irritability, outbursts of anger 
and an inability to establish and maintain effective 
relationships.  Also of record are GAF scores consistent with 
serious impairment.  Under such circumstances, the Board 
concludes that the veteran meets the criteria for a 70 percent 
evaluation.

Overall, the evidence discussed above, to include the veteran's 
GAF scores, supports no more than a 70 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that the 
veteran demonstrates some symptomology that may be more 
consistent with a 100 percent evaluation; however, his overall 
disability picture does not warrant a higher rating in excess of 
70 percent.  In reaching its decision, the Board considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against an evaluation higher than 70 percent, and 
therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.	TDIU

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice- connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total, when the person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

The Veteran is service-connected for PTSD, which, as determined 
above, is evaluated as 70 percent disabling, tinnitus, evaluated 
as 10 percent disabling, and bilateral hearing loss, evaluated as 
noncompensable.  The assigned 70 percent rating for PTSD meets 
the criteria for schedular consideration of TDIU.  Id.  Thus, the 
Veteran is eligible to receive TDIU benefits.

For reasons stated immediately below, the Board finds that the 
evidence of record demonstrates that the Veteran's service-
connected PTSD renders him unable to secure and follow a 
substantially gainful occupation.

The symptomatology associated with the veteran's PTSD for the 
appeal period has been described in some detail above in 
connection with the first issue on appeal.  The Board will not 
belabor the point that the Veteran evidences difficulty adapting 
to a work-like setting, as such has already been detailed in the 
discussion of the increased rating claim above.  Of particular 
significance, however, are the findings contained in both the 
September 2007 and August 2009 VA examination reports.  In this 
regard, the Veteran's PTSD causes total social and occupational 
impairment.  Specifically, the VA examiner found that the Veteran 
experiences severe social withdrawal and isolation, which would 
impact employability totally.  See August 2009 VA examination 
report.  Such evidence is consistent with the Veteran's low GAF 
scores during this appeal which reflect serious impairment in 
occupational functioning.

The Board acknowledges the Veteran work part-time with a VA 
service office.  However, in light of the Veteran's PTSD 
symptomatology, as well as statements in support of his claim, 
the Board finds that the Veteran's part-time job does not 
constitute "gainful employment."  See 38 C.F.R. § 4.16a.  In 
short, the competent evidence of record indicates that the 
Veteran's service-connected PTSD is productive of serious 
symptomatology which can be said to preclude employability.

Based on the above analysis, the Board concludes that a grant of 
TDIU is warranted under 38 C.F.R. § 4.16(a).  The benefit sought 
on appeal is accordingly granted.


ORDER

An evaluation of 70 percent, but not greater, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

TDIU is granted, subject to the laws and regulations governing 
the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


